DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: accessing a first animation graphics file, a second animation graphics file, a mask graphics file, and a predetermined electrical threshold value for an array of electrical components; performing pixel-by-pixel calculations on combinations of rows from the first animation graphics file and the second animation graphics file and the mask graphics file, each of the pixel- by-pixel calculations including determining a first scaled pixel value by multiplying a first animation pixel value from the first animation graphics file with a first mask pixel value from the mask graphics file, determining a second scaled pixel value by multiplying a second animation pixel value from the second animation graphics file with a second mask pixel value from the mask graphics file, and determining a sum of the first scaled pixel value and the second scaled pixel value; and generating an output that reflects whether an outcome of the pixel-by-pixel calculations exceeds the predetermined electrical threshold value for the array of electrical components.
Regarding claim 12, the prior art doesn’t teach: accessing first binary sequences corresponding to animation graphics files, and a second binary sequence corresponding to a mask graphics file; combining portions of the 
Regarding claim 17, the prior art doesn’t teach: a non-volatile memory storing first binary sequences corresponding to respective animation graphics files, and a second binary sequence corresponding to a mask graphics file; an array of electrical components; and hardware that combines portions of the first binary sequences with each other according to the second binary sequence, to generate a digital bitstream for the array of electrical components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LOVE US20140277623A1, FINLAYSON US6912305B1, KOTA US20100149091A1, DURLACH US20150370520A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612